Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of pigtails similar in all material respects to those the subject of Abstract 63984, the merchandise was held dutiable at 11 percent under the provision in paragraph 369(c), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for parts of automobiles; the items marked “B,” stipulated to consist of signaling devices or parts thereof similar in all material respects to those the subject of Abstract 64079, were held dutiable at 11%, 11, or 10% percent, depending upon the date of entry, under the provision in said paragraph 369(c), as modified, supra, for parts of automobiles or trucks; and the items marked “O,” stipulated to consist of barricade flashers or parts thereof similar in all material respects to those the subject of Abstract 64079, were held dutiable at 11% or 11 percent, depending upon the date of entry, under the provision in paragraph 353, as modified, supra, for electrical signaling apparatus and devices, as claimed.